Title: [Diary entry: 25 March 1791]
From: Washington, George
To: 

Friday 25th. Having lain all night in my Great Coat & Boots, in a birth not long enough for me by the head, & much cramped; we found ourselves in the morning with in about one mile of

Annapolis & still fast aground. Whilst we were preparing our small Boat in order to land in it, a sailing Boat came of to our assistance in wch. with the Baggage I had on board I landed, & requested Mr. Man at whose Inn I intended lodging, to send off a Boat to take off two of my Horses & Chariot which I had left on board and with it my Coachman to see that it was properly done—but by mistake the latter not having notice of this order & attempting to get on board afterwards in a small Sailing Boat was overset and narrowly escaped drowning. Was informed upon my arrival (when 15 Guns were fired) that all my other horses arrived safe, that embarked at the same time I did, about 8 Oclock last night. Was waited upon by the Governor (who came off in a Boat as soon as he heard I was on my passage from Rock hall to meet us, but turned back when it grew dark and squally) as soon as I arrived at Mans tavern, & was engaged by him to dine with the Citizens of Annapolis this day at Manns tavern and at his House tomorrow—the first I accordingly did. Before dinner I walked with him, and several other Gentlemen

to the State house, (which seems to be much out of repair)—the College of St. John at which there are about 80 Students of every description—and then by the way of the Governors (to see Mrs. Howell) home.